Judgment modified, and as modified unanimously affirmed, without costs. The findings are amply supported by the evidence. The court found that defendant Weinberger should convey the premises upon being paid the sum of $2,500, together with the amount expended for taxes and interest. The judgment directed such conveyance upon payment of $4,425, without explanation of how the sum was arrived at. If that sum is not agreed upon, the judgment should be modified so as to make the judgment conform to the findings of fact, and for the purpose of ascertaining the amount due Weinberger a provision should be added permitting any party to apply at the foot thereof for further direction in the premises. As Weinberger is actually only satisfying a mortgage, he should only be required to warrant the premises against incumbrances except of his own creation. The judgment should, therefore, be further modified by directing that the deed to be given by him should be a bargain and sale deed, with covenant against grantor, instead of a warranty deed. Kelly, P. J., Jayeox, Manning, Young and Kapper, JJ., concur. Settle order on notice.